Citation Nr: 0300034	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  97-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent 
for convulsive seizures, grand mal type.  

2.  Entitlement to an evaluation in excess of 20 percent 
for recurrent dislocations, post-operative left shoulder.  

3.  Entitlement to an evaluation in excess of 20 percent 
for instability, right shoulder.  

4.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from August 1967 to May 
1971.  

This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  The case is now under the 
jurisdiction of the Atlanta, Georgia, RO.

The Board remanded these matters in September 1998 for 
further development.  Specifically, the Board requested 
that the RO obtain complete VA and private outpatient 
treatment records, schedule comprehensive neurological and 
orthopedic examinations, and request from the veteran any 
information regarding his employment history, particularly 
as it related to the past four years.  The Board is 
satisfied that the RO completed these directives and that 
no further development in this regard is required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.

2.  The veteran failed to report without good cause for 
previously scheduled neurological and orthopedic VA 
examinations on three different occasions.  



CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 60 percent 
for convulsive seizures, grand mal type is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R.§§ 3.326, 3.655 (2002).  

2.  Entitlement to an evaluation in excess of 20 percent 
for recurrent dislocation of the left shoulder status 
post-operative is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R.§§ 3.326, 3.655 
(2002).  

3.  Entitlement to an evaluation in excess of 20 percent 
for instability, right shoulder is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R.§§ 3.326, 3.655 (2002).  

4.  Entitlement to a total rating based on individual 
unemployability is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R.§§ 3.326, 3.655 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2002).
Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the rating decisions in April 1997 and August 2000, the 
statement of the case (SOC) dated in July 1997, the 
Board's remand in September 1998, the letter regarding the 
VCAA in August 2001, and the supplemental statement of the 
case (SSOC) dated in July 2002, the RO provided the 
veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate 
his claims.  In addition, the VCAA notification letter 
fully explained the notice and duty to assist provisions 
of the VCAA, including the respective responsibilities of 
the parties to secure evidence, and asked the veteran to 
submit or authorize VA to obtain outstanding evidence and 
documentation relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required 
by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has attempted 
to schedule the veteran for current VA examinations, but 
to no avail.  While the RO completed its responsibilities 
pursuant to the 1998 remand, the veteran failed to report 
for his scheduled examinations.  VA outpatient records are 
associated with the claims folder and the veteran has not 
authorized VA to obtain any additional private evidence.  
The Board finds that the duty to assist the veteran with 
the development of his claim is satisfied.  38 U.S.C.A. § 
5103A (West Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claims will prejudice the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993)

Analysis

The veteran claims entitlement to increased ratings for 
convulsive seizures, left and right shoulder disabilities, 
and claims entitlement to individual unemployability.  

When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  For purposes of this 
section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a) (2002).  When a claimant fails to report 
for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2002).

In the instant appeal, the Board notes that pursuant to 
the directives in the September 1998 Remand, the RO 
proceeded to schedule the appropriate VA examinations.  
Development worksheet dated in May 1999 indicates that VA 
neurological and orthopedic examinations were to be 
scheduled.  In a communication dated in June 1999, it is 
noted that the veteran failed to appear for said 
examinations.  In August 1999, the veteran was notified 
that a decision would be made based on the existing 
evidence of record, unless he expressed his intention to 
report for such examinations.  In September 1999, the 
veteran indicated that he was willing to report for the 
examinations in support of his claims.  He did not 
indicate any cause for having failed to report for the 
originally scheduled examinations.  In December 1999, the 
RO rescheduled the necessary VA examinations; again, the 
veteran failed to report accordingly without stating any 
cause.  In March 2002, the veteran once more was scheduled 
for VA orthopedic and neurological examinations, for which 
he also failed to report.  In the July 2002 SSOC, the RO 
noted that on three occasions, the veteran had been 
scheduled for VA examinations to address the nature and 
severity of his service-connected disabilities as directed 
by the 1998 remand, and failed to appear on all three 
occasions.  

In this case, no explanation was rendered as to why the 
veteran repeatedly failed to report for the scheduled 
examinations.  The Board wishes to point out that close in 
time to the remand, the veteran's address changed.  
However, through a thorough search, the RO discovered the 
correct address and sent communication accordingly.  
Subsequent to the change in address, all communication 
sent to the veteran was indeed received by the veteran, 
the proof of which lies in his response to inquiries 
concerning the VA examinations.  

The Board finds that the veteran failed to report without 
good cause for the required examinations that were 
scheduled by the RO in compliance with the Board's 
September 1998 Remand.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992); 38 C.F.R. § 3.326 (2002).  
Therefore, the Board is required by pertinent regulation 
to deny the instant claim.  38 C.F.R. § 3.655.  The 
procedural prerequisites have been fully satisfied by the 
RO's prompt and complete communications.  The veteran 
himself failed unilaterally to cooperate in the 
development of his own claims.  The Board is mindful that 
the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, reconsideration denied, 1 
Vet. App. 406 (1991) (per curiam).  Therefore, the appeal 
is denied.  

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation in excess of 60 percent for 
convulsive seizures, grand mal type is denied.  

Entitlement to an evaluation in excess of 20 percent for 
recurrent dislocations, post-operative left shoulder is 
denied.  

Entitlement to an evaluation in excess of 20 percent for 
instability, right shoulder is denied.  

Entitlement to a total rating based on individual 
unemployability is denied.  



		
	KATHLEEN K. GALLAGHER 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

